Citation Nr: 0506999	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  97-22 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from 1967 to 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

This case was remanded by the Board in December 2003 and is 
now ready for appellate review.

On a final procedural note, it appears that the veteran 
asserted new claims for shoulder pain as secondary to a 
cervical spine disorder and low back pain as secondary to a 
kidney condition.  If he desires to pursue these claims, he 
should do so with specificity at the RO.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic respiratory 
disorder.

2.  Post-service evidence is negative for a respiratory 
disorder for many years after military discharge.

3.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current complaints related to bronchitis or upper 
respiratory infection.

4.  The evidence indicates that the veteran injured his left 
shoulder prior to his entrance into active duty.

5.  The veteran's pre-service left shoulder disorder did not 
undergo a permanent increase in severity during his period of 
active duty.

6.  A current diagnosis related to a low back disorder is not 
of record.

7.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic left ankle disorder.

8.  Post-service evidence is negative for left ankle disorder 
for many years after military discharge.

9.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current complaints related to Achilles 
tendonitis.

10.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of chronic sinusitis.

11.  Post-service evidence is negative for sinusitis for many 
years after military discharge.

12.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current complaints related to sinusitis.

13.  There are no in-service complaints of, treatment for, or 
diagnosis of hypertension.

14.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and hypertension.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A left shoulder disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  A low back disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

4.  A left ankle disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

5.  A sinus disorder was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

6.  Hypertension was not incurred in or aggravated by the 
veteran's military service and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he should be service 
connected for a left ankle disorder, left shoulder problem, 
lung problems, a sinus condition, a low back disorder, and 
high blood pressure.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of the claims file, the Board finds that all 
the claims must be denied.  In essence, there is no evidence 
of chronic disorders claimed in service, no complaints for 
many years after service, and no medical nexus between his 
current claims and military service. 

Entitlement to Service Connection for a Respiratory Disorder

Service medical records reflect that the veteran was treated 
on one occasion for viral pneumonitis and hospitalized from 
January 1970 until April 1970.  The hospital discharge 
summary indicated that the condition was "acute" and the 
chest X-ray was normal.  He was returned to duty.  

An August 1970 chest X-ray, taken shortly before military 
discharge, showed no significant abnormality.  The service 
separation examination shows a normal clinical evaluation of 
his lungs.  Therefore, the Board finds that service medical 
records do not support a finding of a chronic lung disability 
during active duty.

Post-service medical evidence is negative for symptomatology 
related to a respiratory disorder for many years after 
discharge.  Significantly, a March 1974 Reserves examination 
reflected a normal clinical evaluation of his lungs.  This 
evidence suggests to the Board that the veteran was having no 
respiratory-related problems several years after military 
discharge.  

In January 1990, some 20 years after discharge, private 
medical records reflect that the veteran sought treatment for 
bronchitis.  It was noted that he continued to smoke.  A 
February 1996 chest X-ray showed bronchitis markings, which 
the physician attributed to probable sinobronchitis as a 
complication of influenza.  In February 1996, he filed the 
current claim.

In a September 1996 VA respiratory examination, the veteran 
related that he was told in 1970 that he had spots in his 
lungs and was treated with Tetracycline for one month.  He 
related two more episodes of pneumonia and upper respiratory 
infections during the winter months since that time.  He 
denied dyspnea and was able to walk two miles every day 
without difficulty.  After a physical examination, the final 
diagnosis was history of pneumonia and upper respiratory 
tract infections without evidence of sequelae.

In January 2002, the veteran received private medical 
treatment for a viral upper respiratory infection, which had 
evolved into sinusitis and bronchitis and possibly early 
pneumonia.

Based on the evidence above, the Board finds that the claim 
for a respiratory disorder must be denied.  To that end, the 
Board places significant probative value on the absence of a 
chronic respiratory disorder during active duty.  While the 
veteran was treated for pneumonia, the hospital discharge 
summary indicated that it was an acute disorder and he was 
returned to duty, apparently without chronic residuals.  The 
absence of chronic residuals due to a single incident of 
pneumonia is also supported by a normal clinical evaluation 
of the veteran's lungs at the time of military discharge.

Further, the Board is persuaded by the absence of complaints 
of, treatment for, or diagnosis of a respiratory disorder for 
many years after discharge.  Of note, four years after 
discharge, his lungs were noted to be normal.  In addition, 
significant probative value has been placed on the 20-year 
gap between discharge from military service and first 
diagnosis of bronchitis.  

The fact is that without the support of a competent opinion, 
the post-service symptomatology is too remote in terms of 
time to establish a finding of in-service onset, particularly 
given the lack of continuity of symptomatology during the 
multi-year gap between military discharge in 1970 and the 
veteran's diagnosis in 1990.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).

Moreover, while he was diagnosed with bronchitis in 1990, it 
appeared to be related to a history of cigarette smoking.  No 
physician has established a medical nexus between his 
respiratory symptomatology, variously diagnosed as bronchitis 
and upper respiratory infections, and military duty.  

Since the veteran's respiratory disorder during service was 
reported to be acute pneumonia, there is no possibility of 
showing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) ("where the condition noted during service . . . 
is not, in fact, shown to be chronic . . . [,] then a showing 
of continuity after discharge is required to support the 
claim.").  See also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  

Inasmuch as a chronic respiratory disorder was not noted in 
service or until many years after service, and no physician 
has indicated that any current diagnoses of bronchitis or 
upper respiratory infections are related to any incident of 
the veteran's service, the Board finds that the claim must be 
denied.

 
Entitlement to Service Connection for a Left Shoulder 
Disorder

In addition to the laws and regulations outlined above, a 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  

However, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  

Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a)-(b) (2004).  Finally, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The threshold question is whether the veteran's military 
service resulted in an increase in his left shoulder 
disorder.  

In a July 1997 personal hearing, the veteran testified that 
he injured his left shoulder several times prior to service, 
including a fall from a ladder hanging off the side of a ship 
that was in dry dock.  He stated that his shoulder was 
aggravated by military service by low crawling, doing 
horizontal ladders, and overhead activities.  He recalled one 
incident where he shimmied up a flagpole to disconnect a flag 
and his shoulder snapped out.  He related that he eventually 
went to the dispensary and was given Darvon for the pain.  He 
indicated that his shoulder continued to bother him today. 
Nonetheless, after a careful review of the evidence, the 
Board finds that the claim must be denied.

Service medical records reflect that the veteran reported a 
history of chronic dislocation of the left shoulder at the 
time of his induction physical in July 1966.  He indicated 
that the shoulder had dislocated six times in the previous 
year, the most recent time had been five weeks previously.  
He was examined and found physically fit for service.  In a 
May 1967 examination for Officer Candidate School, he related 
that his shoulder clicked during horizontal ladders in PT but 
the examiner specifically noted that there was "no 
disability."   

Additional service medical records reflect no complaints of, 
treatment for, or diagnosis of a chronic left shoulder 
disorder.  The service separation examination shows a normal 
clinical evaluation of his upper extremities.

Post-service medical evidence indicates that a March 1974 
Reserves examination reflected a normal clinical evaluation 
of his upper extremities.  This suggests to the Board that 
the veteran had had no problems with his left shoulder at 
that time.

In a September 1996 VA joints examination, the veteran 
related, among other things, left arm pain since undergoing 
cervical spine surgery three years previously, and left 
shoulder pain, worse with movement.  After a physical 
examination, the examiner noted that the shoulder examination 
was normal.  He indicated that the veteran's symptoms 
suggested occasional shoulder tendinitis.  A left shoulder X-
ray report dated in September 1996 was also noted to be 
normal.  Private medical evidence is completely negative for 
complaints related to a left shoulder disorder.

First, the Board places significant probative value on the 
lack of complaints of, treatment for, or diagnosis related to 
a left shoulder disorder during the veteran's period of 
active duty.  For example, while he reported that his 
shoulder was "clicking" during physical training, the 
military physician specifically determined that there was 
"no disability."  

The Board is also persuaded that there is no evidence of a 
chronic aggravation of the veteran's pre-existing left 
shoulder disorder shown in the post-service medical evidence.  
To that end, the Board places significant probative value on 
the March 1974 Reserves examination reporting that the 
veteran's upper extremities were normal.  This evidence 
indicates to the Board that his left shoulder disorder had 
not, in fact, undergone a permanent increase as a result of 
military service, some 4-years previously.  

Next, the Board places significant probative value on the 
fact that the post-service medical evidence is essentially 
silent for complaints of, treatment for, or diagnosis of a 
left shoulder disorder.  

As noted above, to support a claim of aggravation, it must be 
shown that the veteran's pre-existing disorder was aggravated 
during the period of active duty only.  The issue is not 
whether his condition became worse or is currently worse than 
it was during military duty.  Because the Board finds that 
the medical evidence indicates that the veteran's disorder 
was not, in fact, aggravated by military service (given the 
absence of complaints of, treatment for, or diagnosis related 
to left shoulder complaints in the service medical records 
and a normal service separation examination), the Board holds 
that the presumption of aggravation is not for application.  

Having found that there was no aggravation of the veteran's 
pre-existing left shoulder disorder, the Board need not reach 
this issue of whether it was due to the natural progression 
of the disease.  As noted above, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  Therefore, the claim must be 
denied.

Entitlement to Service Connection for a Low Back Disorder

Similar to the claim for a left shoulder disorder, the 
veteran testified in a July 1997 hearing that he injured his 
back at the same time he injured his shoulder around 1965 or 
1966.  He stated that his back was aggravated by military 
service by extended periods of standing, marching, running, 
and jumping.  He could not recall any specific injury to his 
back during active duty.  He acknowledged that doctors have 
recently told him that his back pain was related to a kidney 
stone.  

Service medical records reflect that in a May 1967 induction 
examination, the veteran related that he had recurrent low 
back pain from a sprained back in 1963.  Service medical 
records are essentially negative for complaints of, treatment 
for, or diagnosis of a chronic low back disorder.  Of note, 
at the time he was hospitalized for pneumonia, the veteran 
related a seven-month history of low back pain.  However, an 
orthopedic work-up revealed that an X-ray and examination 
were both normal.  Although he self-reported recurring back 
pain, the service separation examination showed a normal 
clinical evaluation of his spine.

In a March 1974 Reserves examination, the clinical evaluation 
of his spine was normal.  This suggests to the Board that the 
veteran was having no problems with his low back at that 
time.  In February 1996, he filed the current claim.

In a September 1996 VA spine examination report, the veteran 
related a history of degenerative joint disease of the neck, 
which had required surgical repair three years previously but 
made no mention of low back complaints.  The examiner noted 
no posture abnormalities, no fixed deformities, normal 
musculature, and essentially normal range of motion of the 
lumbar spine.  The final diagnosis was degenerative joint 
disease of the cervical spine but there was no mention of a 
lumbar spine disorder.

Private treatment records are negative for complaints of, 
treatment for, or diagnosis related to a low back disorder.  
Except, as noted by the veteran at his personal hearing, his 
complaints related to flank and back pain have been 
attributed to a kidney disorder.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Notwithstanding the veteran's claim of a low back disorder, 
the Board finds that there was no evidence of a low back 
disorder in service, and no current diagnosis of a low back 
disorder is shown.  As such, the claim must be denied.

Entitlement to Service Connection for a Left Ankle Disorder

At his personal hearing, the veteran testified that he 
injured his left ankle during basic combat training when he 
caught his foot in a cinder block hole.  He stated that his 
ankle swelled up and that he was given aspirin and light 
duty.  He reported that he had sprained his ankle several 
times since.

Service medical records reflect no complaints of, treatment 
for, or diagnosis of a left ankle disorder.  The service 
separation examination shows a normal clinical evaluation of 
his lower extremities.  Therefore, there is no evidence of a 
chronic left ankle disorder in service.

Post-service medical evidence shows that a March 1974 
Reserves examination reflected a normal clinical evaluation 
of his lower extremities.  In February 1996, the veteran 
filed the current claim.

In a September 1996 VA examination report, the veteran 
complained of, among other things, right and left ankle pain 
located over the Achilles tendon since a trauma in 1966.  
After a physical examination, the diagnosis was occasional 
tendinitis involving the left and right Achilles tendons.  A 
left ankle X-ray report dated in September 1996 was also 
noted to be normal.  Private medical evidence reflects 
treatment for Achilles tendonitis in March 2000.

In denying the veteran's claim, the Board is persuaded by the 
absence of complaints, treatment, or diagnosis of a left 
ankle disorder during military service.  While the veteran 
has testified that he injured his left ankle while on active 
duty, there are no medical records to support that claim.  
Furthermore, even if he sustained a left ankle injury on 
active duty, the Board places significant probative value on 
the service separation examination showing a normal clinical 
evaluation of his lower extremities.

In addition, as with the claim for a respiratory disorder, 
the Board is persuaded by the absence of complaints of, 
treatment for, or diagnosis of a left ankle disorder for many 
years after discharge.  Of note, four years after discharge, 
his lower extremities were noted to be normal.  In addition, 
significant probative value has been placed on the multi-year 
gap between discharge from military service and first 
treatment for tendonitis.  

Inasmuch as a chronic left ankle disorder was not noted in 
service or until many years after service, and no physician 
has indicated that any current diagnoses of Achilles 
tendonitis is related to any incident of the veteran's 
service, the Board finds that the claim must be denied.

Entitlement to Service Connection for a Sinus Disorder

At his personal hearing, the veteran testified that he was 
treated for his sinuses in the military and afterward as a 
student.  He recalled being treated with Tetracycline while 
on active duty and indicated that he sought treatment on four 
occasions.  He related that he continued to have sinus 
infections, especially during the winter months.

Service medical records reflect no complaints of, treatment 
for, or diagnosis of a sinus disorder.  The service 
separation examination shows a normal clinical evaluation of 
his sinuses.  Therefore, there is no evidence of a chronic 
sinus disorder in service.

Post-service medical evidence reflects that a March 1974 
Reserves examination reflected a normal clinical evaluation 
of the veteran's sinuses.  Private medical evidence indicates 
that he was treated for a sinus infection in February 1990, 
February 1991, October 1991, October 1992, January 1993, and 
February 1996.  In February 1996, he filed the current claim.  

In a September 1996 VA nose and sinus examination report, the 
veteran related a history of seasonal stuffiness occurring in 
the spring and fall since 1968.  He also reported occasional 
maxillary and frontal sinus pain and scratchy that and eyes 
during months of high pollen count.  After an examination 
that the examiner noted was completely normal, the final 
diagnosis was history of seasonal sinusitis and allergic 
rhinitis.  The examiner noted that the examination was 
normal.  A sinus X-ray report dated in September 1996 was 
also noted to be normal.

Private medical records reflect treatment for acute sinusitis 
in September 1994, March 1995, and December 1997.  Further, 
as noted above, he was treated for a viral upper respiratory 
infection in January 2002, which evolved into sinusitis and 
bronchitis and possibly early pneumonia.

Notwithstanding current treatment for sinusitis, the Board 
finds that the claim must be denied.  As before, the Board 
tends to place significant probative value on the absence of 
in-service treatment for sinusitis.  While he was treated for 
pneumonia, there is no evidence of on-going sinusitis while 
on active duty.  Further, post-service evidence is negative 
for complaints related to sinusitis until 1990, some 20 years 
after military discharge.  Finally, no physician has 
established a medical nexus between the veteran's current 
complaints and active duty.  As such, the claim must be 
denied.



Entitlement to Service Connection for Hypertension

In addition to the above laws and regulations, certain 
chronic disabilities, including hypertension, may be presumed 
to have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  Moreover, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101 (2004).

At a July 1997 personal hearing, the veteran testified that 
he was told he had high blood pressure approximately six 
months prior to his military discharge.  He recalled that the 
examiner told him his blood pressure was "kind of high" and 
that he would retake it.  A little while later, the examiner 
told him that his blood pressure was okay.  He indicated that 
he subsequently developed problems with his blood pressure in 
approximately 1990.

Service medical records note that at the time of the 
veteran's hospitalization for pneumonia, his blood pressure 
was reported as 130/80.  Records otherwise show no complaints 
of, treatment for, or diagnosis of hypertension.  At the time 
of service separation, his blood pressure was 124/70.  
Therefore, there is no evidence of hypertension in service.

In a March 1974 Reserves examination, the veteran's blood 
pressure was 120/72.  This suggests to the Board that there 
was no evidence of hypertension at that time.  

Beginning in 1991, the veteran's blood pressure readings were 
apparently giving his physician's some concern.  In November 
1991, it was noted to be 152/102 and he was scheduled for a 
recheck in two to three weeks.  It is unclear when he started 
on blood pressure medication but in 1994 it was noted that 
his blood pressure had been well controlled over the previous 
year.  In February 1996, he filed the current claim.

In a September 1996 VA hypertension examination, the veteran 
related a history of hypertension and had been receiving 
treatment for the past one year.  Medications included Calan.  
The final diagnosis was hypertension, poorly controlled.  
Private medical records show on-going treatment for 
hypertension.

Despite a current diagnosis of hypertension, the Board finds 
that his claim for hypertension must be denied.  Even 
accepting that the veteran has a diagnosis of hypertension 
for VA purposes, there was no evidence of hypertension during 
active duty and no evidence of elevated blood pressure 
readings until nearly the early 1990s, some 20 years after 
service separation.  In addition, no physician has attributed 
the veteran's hypertension to his active service, nor did 
they indicate evidence that it was of long standing duration. 

Because there was no evidence of hypertension in service, no 
symptoms consistent with hypertension for many years, and no 
medical nexus with military service, the Board finds that the 
claim must be denied.

In reviewing each of the claims, the Board has considered the 
veteran's testimony that his current claims are related to 
active duty; however, the Board finds nothing in the medical 
evidence supporting his position.  The mere contention of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would establish a nexus relationship 
cannot provide basis for a grant of service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the service medical records, the veteran's statements 
and sworn testimony, the VA treatment records, the VA 
examination reports, and private medical evidence in light of 
the applicable law, and finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of medical evidence fails to support the veteran's claims for 
service-connection, the Board is unable to grant the benefits 
sought. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in May 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issues on appeal were re-adjudicated 
and a supplemental statement of the case was provided to the 
veteran in November 2004.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the November 2004 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the May 2004 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service VA and private 
medical records, including the records of the veteran's 
current private physician, relevant to the issues on appeal 
have been requested or obtained.  The veteran has recently 
suggested that his service medical records have been lost or 
were not properly kept.  However, the Board has reviewed the 
service medical records and notes that there appears to be a 
full compliment of records, including an enlistment 
examination and various treatment and hospital records.  
Therefore, the Board finds that veteran's unsubstantiated 
claim that the service medical records are incomplete without 
support.

The veteran testified that he had received medical care while 
a college student but acknowledged that those records had 
been shredded and were no longer available.  Further, he 
indicated additional private medical treatment but noted that 
one of the physicians had died and the records were not 
available from any of the physicians.  In addition, one 
physician identified by the veteran indicated that the 
veteran had long-ago transferred his medical records to 
another physician.  Therefore, the Board finds that all 
reasonable attempts have been made to associate relevant 
medical evidence with the claims file.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in September 1996.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.





ORDER

The claim for entitlement to service connection for a 
respiratory disorder is denied.

The claim for entitlement to service connection for a left 
shoulder disorder is denied.

The claim for entitlement to service connection for a low 
back disorder is denied.

The claim for entitlement to service connection for a left 
ankle disorder is denied.

The claim for entitlement to service connection for a sinus 
disorder is denied.

The claim for entitlement to service connection for 
hypertension is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


